DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Representative remarks on page 7 of Applicant’s responses filed 07/08/2022 that the PCB 36 and the metal springs 72 of Heinrich (US 20130172751) cannot correspond to the PCA and thermally conductive component of the instant Application because the metal springs 72 do not couple the scan head 24 to the PCB 36 and that neither Heinrich’s shock absorbing member 38 nor Springs 72 couple the scan head 24 to the PCB 36.
Examiner respectfully disagrees.
In reproduced fig. 4 of Heinrich, it is demonstrably shown how the shock absorbing member 38 including metal springs 72 is providing between the transducer array 28 and the PCB 36. 

    PNG
    media_image1.png
    436
    346
    media_image1.png
    Greyscale

The shock absorbing member 38 is taught to be coupled between the ultrasound probe and transducer and the transducer axle (paragraph 5) which rotates the transducer carrier or bridge such that the flex PCB 36 is coupled between the connector support element 34 and the transducer array 28 (paragraph 20).
So, the shock absorbing member 38 at least provides an indirect coupling between the transducer 28 to the PCB and hence at least suggesting that the shock absorbing member 38 couples the PCB to the transducer. 
Therefore, the claims stand rejected. 

Withdrawn Objections
The objection made to the claim 3 has been withdrawn pursuant of applicant's amendments filed on 07/08/2022. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 07/08/2022, rejections made to claims 6 and 10 under 35 U.S.C. 112(b) have been withdrawn.

	
	
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: “a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, wherein the thermally conductive compliant component is configured to bias the transducer assembly away from the PCA towards the opening in the housing” in lines 10-13 of claim 1 and lines 14-17 of claim 15.
A review of the P.G. Pub. Version of the Specification of the instant application discloses a spring in paragraph 59 for the thermally conductive compliant component. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich, et al., US 20130172751, in view of Wing, et al., US 20110077557.



Regarding claim 1, Heinrich teaches an ultrasound probe (ultrasound probe 20 of figs. 1-6), comprising: 
a transducer assembly (see figs. 4-6 for the depiction of rotations of the same scan head indicated in fig. 1 comprising the scanning end 22 including various components in chamber 104) at a distal end of the probe (figs. 4-6 and paragraph 17 show the scanning end 22 and the components at a distal end of the probe 20), the transducer assembly comprising:
a lens (lens 30 of fig. 1 and paragraph 17); 
a transducer stack (transducer array 28 of figs. 1-6 and paragraph 17) coupled to the lens (see fig. 1); and 
a backing subassembly (base portion 52 of fig. 1) coupled to a side of the transducer stack opposite the lens (see the location of the base portion 52 with respect to the lens 30 and the array 28 in fig. 1); 
a printed circuit assembly (PCA) (see flexible printed circuit board (PCB) 36 in figs. 2 and 4 and paragraph 39) spaced from and coupled to the transducer assembly (see figs. 2 and 4); 
a housing (scan head 24 includes a housing 100 as depicted in fig. 4) enclosing the PCA and at least a portion of the transducer assembly (paragraph 36),
wherein the housing (housing 100 of scan head 24 of figs. 1 and 4) defines an opening (see fig. 1 for the opening distal to the transducer 28 and filed by the lens) at the distal end of the probe to expose at least a portion of the lens through the opening (see fig. 1 for the indication of the scanning end 22 with respect to the lens location and the scan head 24); and 
a thermally conductive compliant component (see metal springs 72 which is part of the shock absorbing member 38 and thermally conductive because it is a metal) disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA (see fig. 4 for the location of the shock absorbing member 38 between the array 28 and the flexible PCB 36), 
Heinrich does not teach wherein the thermally conductive compliant component (metal spring 72) is configured to bias the transducer assembly away from the PCA towards the opening in the housing. 
However, Wing teaches short stack transducer assembly (see fig. 36C) including spring loaded pins 6501a-6501n where a first end of the spring-loaded pin is connected to a distal portion of the PCA (see first end connected to the flex circuit 6508) and a second end connected to a proximal portion of the backing subassembly (see second end of the spring-loaded pins connected to the transducer 6502 in fig. 36C and paragraph 253). Paragraph 253 states that “the spring loaded electrical pins (pogo pins) are seated in the donut shaped support 6514, and spring tension of the pins provides pressure on the transducer 6502 to keep the transducer properly seated against the lower section 6506”, so that the spring loaded pins, provide pressure on the transducer 6502 to keep the transducer properly seated against the lower section 6502, which is away from the flex circuit 6508.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s metal spring 72 to bias the transducer assembly away from the PCA towards the opening in the housing, as taught by Wing et al., to keep the transducer array properly positioned within the housing (paragraph 253) hence improving the devices durability (see paragraph 2).

Regarding claim 2, Heinrich further teaches wherein the thermally conductive compliant component comprises a spring (metal spring 72) but fails to teach a first end connected to a distal portion of the PCA and a second end connected to a proximal portion of the backing subassembly.
However, Wing teaches short stack transducer assembly (see fig. 36) including spring loaded pins 6501a-6501n where a first end of the spring-loaded pin is connected to a distal portion of the PCA (see first end connected to the flex circuit 6508) and a second end connected to a proximal portion of the backing subassembly (see second end of the spring-loaded pins connected to the transducer 6502 in fig. 36C and paragraph 253).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s scan head to include the spring 72 with one end connected to the distal end portion of the flexible PCB and a second end connected to a proximal portion of the base portion 52, as taught by Wing et al., to keep the transducer array properly positioned within the housing (paragraph 253) hence improving the devices durability (see paragraph 2).

Regarding claim 3, Heinrich in view of Wing teaches all the limitations of claim 2 above. 
Heinrich further teaches wherein the spring comprises a S-shaped strip of metal see fig. 3 and paragraph 32 for depicting a plurality of springs each extending between the flex PCB and the backing subassembly. Heinrich’s spring is also disclosed as metal springs (see paragraph 21 and 32) and paragraph 23 states that “It should be noted that the size and shape of the shock absorbing member 38 may be varied as desired or needed”. So, according to MPEP 2144.04(IV)(B), it would have been obvious to have the plurality of springs of Heinrich to be S-shaped springs as the court has held that the shape of an element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed element was significant.

Regarding claim 5, Heinrich in view of Wing teaches all the limitations of claim 1.
Heinrich further teaches wherein the thermally conductive compliant component comprises a plurality of C-shaped springs each extending between the PCA and the backing subassembly (see fig. 3 and paragraph 32 for depicting a plurality of springs each extending between the flex PCB and the backing subassembly. Heinrich’s spring is also disclosed as metal springs (see paragraph 21 and 32) and paragraph 23 states that “It should be noted that the size and shape of the shock absorbing member 38 may be varied as desired or needed”. So, according to MPEP 2144.04(IV)(B), it would have been obvious to have the plurality of springs of Heinrich to be C-shaped springs as the court has held that the shape of an element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed element was significant). 

Regarding claim 14, Heinrich in view of Wing teaches all the limitations of claim 1.
Heinrich further teaches wherein an interior surface of the housing includes a post (connection member 108 of fig. 4) adjacent to a proximal end of the PCA and the PCA is coupled to the housing by a screw that passes through the PCA and engages with the post (paragraph 39 includes that the connection member 108 is a rigid component that secures an end of the flex PCB 36 for connections. So while, Heinrich does not include a screw for achieving the connection, the use of a screw to engage the flex PCB and the rigid connection member 108 would have been an obvious choice at the disposal of a skilled artisan in the field for accomplishing such arrangement of the flex PCB within the probe. See MPEP 2143(I)(D)).

Regarding claim 15, Heinrich teaches an ultrasound imaging system (see fig. 7 for ultrasound system 200) comprising 
An ultrasound probe (ultrasound probe 20 of figs. 1-6), comprising: 
a transducer assembly (see figs. 4-6 for the depiction of rotations of the same scan head indicated in fig. 1 comprising the scanning end 22 including various components in chamber 104) at a distal end of the probe (figs. 4-6 and paragraph 17 show the scanning end 22 and the components at a distal end of the probe 20), the transducer assembly comprising:
a lens (lens 30 of fig. 1 and paragraph 17); 
a transducer stack (transducer array 28 of figs. 1-6 and paragraph 17) coupled to the lens (see fig. 1); and 
a backing subassembly (base portion 52 of fig. 1) coupled to a side of the transducer stack opposite the lens (see the location of the base portion 52 with respect to the lens 30 and the array 28 in fig. 1); 
a printed circuit assembly (PCA) (see flexible printed circuit board (PCB) 36 in figs. 2 and 4 and paragraph 39) spaced from and coupled to the transducer assembly (see figs. 2 and 4); 
a housing (scan head 24 includes a housing 100 as depicted in fig. 4) enclosing the PCA and at least a portion of the transducer assembly (paragraph 36),
wherein the housing (housing 100 of scan head 24 of figs. 1 and 4) defines an opening (see fig. 1 for the opening distal to the transducer 28 and filed by the lens) at the distal end of the probe to expose at least a portion of the lens through the opening (see fig. 1 for the indication of the scanning end 22 with respect to the lens location and the scan head 24); and 
a thermally conductive compliant component (see metal springs 72 which is part of the shock absorbing member 38 and thermally conductive because it is a metal) disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA (see fig. 4 for the location of the shock absorbing member 38 between the array 28 and the flexible PCB 36), 
an image processor (signal processor 216 of fig. 7 and paragraph 42) configured to receive signals from the ultrasound probe and generate an image (paragraph 42); and 
a display (display 218 of fig. 7 and paragraph 42) configured to display the image received from the image processor (paragraph 42),
Heinrich does not teach wherein the thermally conductive compliant component (metal spring 72) is configured to bias the transducer assembly away from the PCA towards the opening in the housing. 
However, Wing teaches short stack transducer assembly (see fig. 36C) including spring loaded pins 6501a-6501n where a first end of the spring-loaded pin is connected to a distal portion of the PCA (see first end connected to the flex circuit 6508) and a second end connected to a proximal portion of the backing subassembly (see second end of the spring-loaded pins connected to the transducer 6502 in fig. 36C and paragraph 253). Paragraph 253 states that “the spring loaded electrical pins (pogo pins) are seated in the donut shaped support 6514, and spring tension of the pins provides pressure on the transducer 6502 to keep the transducer properly seated against the lower section 6506”, so that the spring loaded pins, provide pressure on the transducer 6502 to keep the transducer properly seated against the lower section 6502, which is away from the flex circuit 6508.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s metal spring 72 to bias the transducer assembly away from the PCA towards the opening in the housing, as taught by Wing et al., to keep the transducer array properly positioned within the housing (paragraph 253) hence improving the devices durability (see paragraph 2).

Regarding claim 16, Heinrich in view of Wing teaches all the limitations of claim 15.
Heinrich further teaches wherein the thermally conductive compliant component comprises a spring (metal spring 72) but fails to teach a first end connected to a distal portion of the PCA and a second end connected to a proximal portion of the backing subassembly.
However, Wing teaches short stack transducer assembly (see fig. 36) including spring loaded pins 6501a-6501n where a first end of the spring-loaded pin is connected to a distal portion of the PCA (see first end connected to the flex circuit 6508) and a second end connected to a proximal portion of the backing subassembly (see second end of the spring-loaded pins connected to the transducer 6502 in fig. 36C and paragraph 253).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s scan head to include the spring 72 with one end connected to the distal end portion of the flexible PCB and a second end connected to a proximal portion of the base portion 52, as taught by Wing, to keep the transducer array properly positioned within the housing (paragraph 253) hence improving the devices durability (see paragraph 2).

Regarding claim 17, Heinrich in view of Wing teaches all the limitations of claim 16 above.
Heinrich further teaches wherein the at least one spring comprises a S-shaped or a C-shaped strip of metal see fig. 3 and paragraph 32 for depicting a plurality of springs each extending between the flex PCB and the backing subassembly. Heinrich’s spring is also disclosed as metal springs (see paragraph 21 and 32) and paragraph 23 states that “It should be noted that the size and shape of the shock absorbing member 38 may be varied as desired or needed”. So, according to MPEP 2144.04(IV)(B), it would have been obvious to have the plurality of springs of Heinrich to be S-shaped or C-shaped springs as the court has held that the shape of an element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed element was significant.








Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing, as applied to claim 2 above, and further in view of Nordgren, US 5482047.

Regarding claim 4, Heinrich in view of Wing teaches all the limitations of claim 2 above. 
Heinrich in view of Wing fail to teach wherein the first end of the S-shaped strip of metal comprises a pair of flanges, each disposed on an opposite side of the distal portion of the PCA.
However, Nordgren teaches an ultrasound probe (fig. 2) comprising flexible circuit 30, 32 of figs. 2 and 5, which include terminating assemblies (figs. 7a-7e and 8) of multilayered panel of copper foil patterns for attachments to the circuit boards 30 and 32. Col. 4, lines 50-63. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s flex PCB, as modified by Wing, to include strips of metal comprising a pair of flanges, each disposed on an opposite side of the distal portion of the PCA, as taught by Nordgen, in order to provide an  improved assembly of the probe. (See Col. 4, lines 50-63 of Nordgen).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing, as applied to claim 1 and 16, respectively above, and further in view of Sano, et al., US 20110071396.

Regarding claim 6, Heinrich in view of Wing teaches all the limitations of claim 1.
Heinrich in view of Wing fails to teach wherein the housing at a periphery of the opening is coupled to a periphery of the lens by a sealant.
However, Sano teaches a diagnostic ultrasonic probe (see fig. 5) which includes an acoustic lens 26 disposed at a distal end of the probe where according to paragraph 107, “Sealant 27 is filled in the gap between ultrasonic probe cover 25 and acoustic lens 26”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure a periphery of Heinrich’s lens, as modified by Wing, to be coupled to the opening by a sealant, as taught by Sano, thereby protecting the probe against impact shocks. See paragraph 108 of Sano. 

Regarding claim 18, Heinrich in view of Wing teaches all the limitations of claim 16 above.
Heinrich in view of Wing does not teach wherein the housing at a periphery of the opening is coupled to a periphery of the lens by a sealant.
However, Sano teaches a diagnostic ultrasonic probe (see fig. 5) which includes an acoustic lens 26 disposed at a distal end of the probe where according to paragraph 107, “Sealant 27 is filled in the gap between ultrasonic probe cover 25 and acoustic lens 26”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure a periphery of Heinrich’s lens, as modified by Wing, to be coupled to the opening by a sealant, as taught by Sano, thereby protecting the probe against impact shocks. See paragraph 108 of Sano. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich, et al., US 20130172751, in view of Wing, as applied to claim 1 above, and further in view of Sawada, et al, US 20070287920.

Regarding claim 7, Heinrich in view of Wing teaches all the limitations of claim 1 above.
Heinrich teaches all the limitations of claim 1 above but fails to teach wherein the PCA includes a cladding on an exterior surface, wherein the cladding is coupled to the thermally conductive compliant component.
However, Sawada teaches an ultrasound probe (see fig. 37) comprising a metal conductive plate 510 of fig. 35 including a printed circuit (paragraph 204), where the surface of the printed circuit is covered with copper foil 521 of fig. 36 (cladding) and the copper foil is coupled to a metal support member 511.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s printed circuit, as modified by Wing, with a copper foil, thereby providing a PCA including a cladding (i.e. copper foil) on an exterior surface, the cladding coupled to the thermally conductive compliant component, as taught by Sawada, in order to improve the reliability of the structural integrity of the device. See paragraph 205 of Sawada. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich, et al., US 20130172751 in view of Wing, as applied to claim 1 above, and further in view of Kondoh, T., US20080009742.

Regarding claim 8, Heinrich in view of Wing teaches all the limitations of claim 1.
Heinrich does not teach a heat spreader on an interior surface of the housing, wherein the heat spreader is thermally coupled to a side of the backing subassembly.
However, Kondoh teaches an ultrasound probe (see paragraph 28) including a heat spreader (conductive plates 10 a and 10b of paragraph 37 and as can be seen in fig. 2A) on an interior surface of the housing, wherein the heat spreader is thermally coupled to a side of the backing subassembly (see fig. 2A and paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s probe with Kondoh’s conductive plates, as modified by Wing, on an interior surface of the housing, wherein the heat spreader is thermally coupled to a side of the backing subassembly, as taught by Kondoh, in order to preserve the components of the probe through efficient heat dissipation. See paragraphs 13-15 of Kondoh. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing and Kondoh, as applied to claim 8 above, and further in view of Spicci, et al., US20170164926.

Regarding claim 9, Heinrich in view of Wing and Kondoh teaches all the limitations of claim 8.
Heinrich in view of Wing and Kondoh fail to teach a compressible block between the housing and the heat spreader, wherein the compressible block is configured to bias the heat spreader against the side of the backing subassembly.
However, Spicci teaches an ultrasound probe (see figs. 1-3 and paragraph 46) including a compressible block (graphene layer 5) between the housing and the heat spreader, wherein the compressible block is configured to bias the heat spreader against the side of the backing subassembly (see paragraphs 58 and 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s probe, as modified by Wing and Kondoh, with Spicci’s graphene layer and filling material 6, that is, compressible block between the housing and the heat spreader, wherein the compressible block is configured to bias the heat spreader against the side of the backing subassembly, as taught by Spicci, in order to provide proper heat distribution within the ultrasound probe. See paragraph 16-17 of Spicci. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing, as applied to claim 1 above, and further in view of Sano, et al., US 20110071396.

Regarding claim 10, Heinrich in view of Wing teaches all the limitations of claim 1.
Heinrich further teaches further comprising a cable (cable 106) coupled to a proximal end of the PCA (see fig. 4), 
Heinrich in view of Wing does not teach wherein the PCA is configured to conduct heat from the thermally conductive compliant component to the cable.
However, Bolorforosh teaches a transducer assembly 138 of fig. 4 including flex circuit layers 110 and 112 of fig. 4, and electrical connections (paragraphs 41 and 42), that is, cables, where, according to paragraph 41, “The Flex circuit layers 110, 112 preferably comprise a material that is thermally conductive in addition to being electrically conductive, such as copper“ and “By coupling the thermoelectric cooler 122 directly to the flex-circuit layers 110, 112, the heat generated within the layers 102, 104, 106, 108 of the transducer 138 is more effectively dissipated”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s flex PCB, as modified by Wing, to conduct heat from the thermally conductive compliant component, that is a metal spring, to the coaxial cable, as taught by Bolorforosh, in order to allow the probe to be operated for without degradation of the performance of the probe due to compromised internal connections of the probe. See paragraph 25.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing and Bolorforosh, as applied to claim 10 above, and further in view of Sano, et al., US 20110071396.

Regarding claim 11, Heinrich in view of Wing and Bolorforosh teaches all the limitations of claim 1.
Heinrich in view of Wing and Bolorforosh fails to teach wherein the cable (see fig. 4 for the cable 106) includes a metal braid coupled to the PCA.
However, Peszynski teaches a transesophageal echocardiography ultrasound probe (see fig. 4) including an ultrasound coaxial cable 86 with a shielded metal braid connected to interface printed circuit board (PCB) with external switch interface 90. See fig. 4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s cable, as modified by Wing and Bolorforosh, to include a metal braid coupled to the PCA, as taught by Peszynski, to improving shielding from interferences that may reduce the efficiency of the probe (see paragraphs 8-9 of Peszynski).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing, as applied to claim 1 above, and further in view of Hasegawa, et al., US 20050236930.

Regarding claim 12, Heinrich in view of Wing teaches all the limitations of claim 1 above.
Heinrich does not teach wherein an interior surface of the housing includes ribs adjacent to the transducer assembly, and wherein the backing subassembly includes tabs configured to engage the ribs and align the lens with the opening in the housing.
However, Hasegawa teaches an ultrasonic probe (see fig. 1A) wherein an interior surface of the housing includes ribs (step portion 2a of fig. 1A and paragraph 22) adjacent to the transducer assembly, and wherein the backing subassembly includes tabs (and end of the backing material 7) configured to engage the ribs and align the lens with the opening in the housing (paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s probe head, as modified by Wing, with an interior surface that includes ribs adjacent to the transducer assembly, and wherein the backing subassembly includes tabs configured to engage the ribs and align the lens with the opening in the housing, as taught by Hasegawa, as such construction (paragraphs 24-25) improves voltage endurance (paragraphs 10 and 26). 

Regarding claim 13, Heinrich in view of Wing and Hasegawa teaches all the limitations of claim 12 above. 
Heinrich further teaches wherein the interior surface of the housing includes posts adjacent to opposite sides of a distal end of the PCA (see transducer axles 32a and 32b), wherein the posts are configured to constrain the PCA and wherein the thermally conductive compliant component is compressed between the ribs and the posts of the housing (see fig. 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing, as applied to claim 16 above, and further in view of Sawada, et al, US 20070287920.

Regarding claim 19, Heinrich in view of Wing teaches all the limitations of claim 16 above.
Heinrich in view of Wing fails to teach wherein the PCA includes a cladding on an exterior surface, wherein the cladding is coupled to the thermally conductive compliant component.
However, Sawada teaches an ultrasound probe (see fig. 37) comprising a metal conductive plate 510 of fig. 35 including a printed circuit (paragraph 204), where the surface of the printed circuit is covered with copper foil 521 of fig. 36 (cladding) and the copper foil is coupled to a metal support member 511.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s printed circuit, as modified by Wing, with a copper foil, thereby having the PCA include a cladding on an exterior surface, wherein the cladding is coupled to the thermally conductive compliant component, as taught by Sawada, in order to improve the reliability of the structural integrity of the device. See paragraph 205 of Sawada. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Wing, as applied to claim 16 above, and further in view of Kondoh.

Regarding claim 20, Heinrich in view of Wing teaches all the limitations of claim 16 above.
Heinrich in view of Wing does not teach a heat spreader on an interior surface of the housing, wherein the heat spreader is thermally coupled to a side of the backing subassembly.
However, Kondoh teaches an ultrasound probe (see paragraph 28) including a heat spreader (conductive plates 10 a and 10b of paragraph 37 and as can be seen in fig. 2A) on an interior surface of the housing, wherein the heat spreader is thermally coupled to a side of the backing subassembly (see fig. 2A and paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Heinrich’s probe head, as modified by Wing, with Kondoh’s conductive plates, as modified by Wing, on an interior surface of the housing, wherein the heat spreader is thermally coupled to a side of the backing subassembly, as taught by Kondoh, to preserve the components of the probe through efficient heat dissipation. See paragraphs 13-15 of Kondoh. 

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Pat. No. 11090031 in view of Heinrich US 20130172751.
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
US Pat. No. 11090031
1. An ultrasound probe, comprising: 
a transducer assembly at a distal end of the probe, the transducer assembly comprising:

a transducer stack;

a backing subassembly coupled to a side of the transducer stack opposite the lens; 



a printed circuit assembly (PCA) spaced from and coupled to the transducer assembly; 
a housing enclosing the PCA and at least a portion of the transducer assembly, wherein the housing defines an opening at the distal end of the probe to expose at least a portion of the lens through the opening;
1. An ultrasound probe, comprising:



a transducer stack;

a backing block including a first surface, a second surface opposite the first surface, and a side extending between the first and second surfaces;

a flexible circuit including: a flexible non-conductive substrate including:
2. The ultrasound probe of claim 1, further comprising a probe housing configured to at least partially enclose the transducer stack, backing block, flexible circuit, bolster plate, and handle heat spreader.
US Pat. No. 11090031 fails to teach a lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing.
However, Heinrich teaches an ultrasound probe (ultrasound probe 20 of figs. 1-6), comprising: a transducer assembly (see figs. 4-6 for the depiction of rotations of the same scan head indicated in fig. 1 comprising the scanning end 22 including various components in chamber 104) at a distal end of the probe (figs. 4-6 and paragraph 17 show the scanning end 22 and the components at a distal end of the probe 20), the transducer assembly comprising:
a lens (lens 30 of fig. 1 and paragraph 17); 
a transducer stack (transducer array 28 of figs. 1-6 and paragraph 17) coupled to the lens (see fig. 1); and 
a backing subassembly (base portion 52 of fig. 1) coupled to a side of the transducer stack opposite the lens (see the location of the base portion 52 with respect to the lens 30 and the array 28 in fig. 1); 
a printed circuit assembly (PCA) (see flexible printed circuit board (PCB) 36 in figs. 2 and 4 and paragraph 39) spaced from and coupled to the transducer assembly (see figs. 2 and 4); 
a housing (scan head 24 includes a housing 100 as depicted in fig. 4) enclosing the PCA and at least a portion of the transducer assembly (paragraph 36),
wherein the housing (housing 100 of scan head 24 of figs. 1 and 4) defines an opening (see fig. 1 for the opening distal to the transducer 28 and filed by the lens) at the distal end of the probe to expose at least a portion of the lens through the opening (see fig. 1 for the indication of the scanning end 22 with respect to the lens location and the scan head 24); and 
a thermally conductive compliant component (see metal springs 72 which is part of the shock absorbing member 38 and thermally conductive because it is a metal) disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA (see fig. 4 for the location of the shock absorbing member 38 between the array 28 and the flexible PCB 36), 
wherein the thermally conductive compliant component (metal spring 72) is configured to bias the transducer assembly away from the PCA towards the opening in the housing (paragraph 26 states that “when the probe 22 is subjected to a force (e.g., a drop force) such that the shock absorbing member 38 is compressed between the connector support member 34 and the transducer axle 32 (e.g., the away from a base region 56 of the cut-out region or slot within the side wall 40)”, meaning that the metal spring 72 of the shock absorbing member 38 biases the transducer assembly away from the flexible PCB, in other words, away from the components which are part of the base region including the flexible PCB 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the ultrasound probe in US Pat. No. 11090031 with a lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing the way Heinrich teaches to improve the durability of the probe components, and reliable operation of the ultrasound probe. See paragraph 3.

Regarding claim 8, further comprising a heat spreader on an interior surface of the housing, wherein the heat spreader is thermally coupled to a side of the backing subassembly.


3. The ultrasound probe of claim 2, wherein the handle heat spreader is coupled to an interior surface of the probe housing.
1. … a first heat cover disposed below the central portion and adjacent to the first surface of the backing block wherein the first heat cover is configured to dissipate heat from the transducer stack; and
a second heat cover disposed over the wing portion, wherein the second heat cover is configured to dissipate heat from the transducer stack;…
Regarding claim 9, further comprising a compressible block between the housing and the heat spreader, wherein the compressible block is configured to bias the heat spreader against the side of the backing subassembly.


4. The ultrasound probe of claim 3, further comprising a compressible block disposed between a portion of the handle heat spreader and the interior surface of the probe housing, wherein the compressible block is configured to urge the handle heat spreader against the bolster plate.
Claim 15. An ultrasound imaging system comprising: an ultrasound probe comprising: 
a transducer assembly at a distal end of the probe, the transducer assembly comprising: 

a transducer stack coupled to the lens; and 

a backing subassembly coupled to a side of the transducer stack opposite the lens; 



a printed circuit assembly (PCA) spaced from and coupled to the transducer assembly; 
a housing enclosing the PCA and at least a portion of the transducer assembly, wherein the housing defines an opening at the distal end of the probe to expose at least a portion of the lens through the opening; and
1. An ultrasound probe, comprising:




a transducer stack;

a backing block including a first surface, a second surface opposite the first surface, and a side extending between the first and second surfaces;

a flexible circuit including: a flexible non-conductive substrate including:
2. The ultrasound probe of claim 1, further comprising a probe housing configured to at least partially enclose the transducer stack, backing block, flexible circuit, bolster plate, and handle heat spreader.
US Pat. No. 11090031 fails to teach a lens; and a backing subassembly coupled to a side of the transducer stack opposite the lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing, an image processor configured to receive signals from the ultrasound probe and generate an image; and a display configured to display the image received from the image processor.
However, Heinrich teaches an ultrasound probe (ultrasound probe 20 of figs. 1-6), comprising: a transducer assembly (see figs. 4-6 for the depiction of rotations of the same scan head indicated in fig. 1 comprising the scanning end 22 including various components in chamber 104) at a distal end of the probe (figs. 4-6 and paragraph 17 show the scanning end 22 and the components at a distal end of the probe 20), the transducer assembly comprising:
a lens (lens 30 of fig. 1 and paragraph 17); 
a transducer stack (transducer array 28 of figs. 1-6 and paragraph 17) coupled to the lens (see fig. 1); and 
a backing subassembly (base portion 52 of fig. 1) coupled to a side of the transducer stack opposite the lens (see the location of the base portion 52 with respect to the lens 30 and the array 28 in fig. 1); 
a printed circuit assembly (PCA) (see flexible printed circuit board (PCB) 36 in figs. 2 and 4 and paragraph 39) spaced from and coupled to the transducer assembly (see figs. 2 and 4); 
a housing (scan head 24 includes a housing 100 as depicted in fig. 4) enclosing the PCA and at least a portion of the transducer assembly (paragraph 36),
wherein the housing (housing 100 of scan head 24 of figs. 1 and 4) defines an opening (see fig. 1 for the opening distal to the transducer 28 and filed by the lens) at the distal end of the probe to expose at least a portion of the lens through the opening (see fig. 1 for the indication of the scanning end 22 with respect to the lens location and the scan head 24); and 
a thermally conductive compliant component (see metal springs 72 which is part of the shock absorbing member 38 and thermally conductive because it is a metal) disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA (see fig. 4 for the location of the shock absorbing member 38 between the array 28 and the flexible PCB 36), 
wherein the thermally conductive compliant component (metal spring 72) is configured to bias the transducer assembly away from the PCA towards the opening in the housing (paragraph 26 states that “when the probe 22 is subjected to a force (e.g., a drop force) such that the shock absorbing member 38 is compressed between the connector support member 34 and the transducer axle 32 (e.g., the away from a base region 56 of the cut-out region or slot within the side wall 40)”, meaning that the metal spring 72 of the shock absorbing member 38 biases the transducer assembly away from the flexible PCB, in other words, away from the components which are part of the base region including the flexible PCB 36).
an image processor (signal processor 216 of fig. 7 and paragraph 42) configured to receive signals from the ultrasound probe and generate an image (paragraph 42); and 
a display (display 218 of fig. 7 and paragraph 42) configured to display the image received from the image processor (paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the ultrasound probe in US Pat. No. 11090031 with a lens; and a backing subassembly coupled to a side of the transducer stack opposite the lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing, an image processor configured to receive signals from the ultrasound probe and generate an image; and a display configured to display the image received from the image processor, the way Heinrich teaches to improve the durability of the probe components, and reliable operation of the ultrasound probe. See paragraph 3. 


Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of Copending Application No. 15/541732, in view of Heinrich US 20130172751.
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
Copending Application 15/541732
1. An ultrasound probe, comprising: 

a transducer assembly comprising: 


a transducer stack coupled to the lens;



a printed circuit assembly (PCA) spaced from and coupled to the transducer assembly;


a housing enclosing the PCA and at least a portion of the transducer assembly, wherein the housing defines an opening at the distal end of the probe to expose at least a portion of the lens through the opening; and 
1. (Currently Amended) An ultrasound probe, comprising: 
a transducer assembly coupled to the distal portion of the elongate member, 

a transducer stack coupled to the upper surface of the transducer mount; 


a flexible circuit coupled to the transducer stack and wrapped under the first end of the transducer mount,

14. (Original) The ultrasound probe of claim 1, further comprising a protective shell configured to surround the bolster plate, printed circuit board, interposer, flexible circuit, transducer mount, and a portion of the transducer stack.
Copending Application 15/541732 fails to teach a lens; and a backing subassembly coupled to a side of the transducer stack opposite the lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing.
However, Heinrich teaches an ultrasound probe (ultrasound probe 20 of figs. 1-6), comprising: a transducer assembly (see figs. 4-6 for the depiction of rotations of the same scan head indicated in fig. 1 comprising the scanning end 22 including various components in chamber 104) at a distal end of the probe (figs. 4-6 and paragraph 17 show the scanning end 22 and the components at a distal end of the probe 20), the transducer assembly comprising:
a lens (lens 30 of fig. 1 and paragraph 17); 
a transducer stack (transducer array 28 of figs. 1-6 and paragraph 17) coupled to the lens (see fig. 1); and 
a backing subassembly (base portion 52 of fig. 1) coupled to a side of the transducer stack opposite the lens (see the location of the base portion 52 with respect to the lens 30 and the array 28 in fig. 1); 
a printed circuit assembly (PCA) (see flexible printed circuit board (PCB) 36 in figs. 2 and 4 and paragraph 39) spaced from and coupled to the transducer assembly (see figs. 2 and 4); 
a housing (scan head 24 includes a housing 100 as depicted in fig. 4) enclosing the PCA and at least a portion of the transducer assembly (paragraph 36),
wherein the housing (housing 100 of scan head 24 of figs. 1 and 4) defines an opening (see fig. 1 for the opening distal to the transducer 28 and filed by the lens) at the distal end of the probe to expose at least a portion of the lens through the opening (see fig. 1 for the indication of the scanning end 22 with respect to the lens location and the scan head 24); and 
a thermally conductive compliant component (see metal springs 72 which is part of the shock absorbing member 38 and thermally conductive because it is a metal) disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA (see fig. 4 for the location of the shock absorbing member 38 between the array 28 and the flexible PCB 36), 
wherein the thermally conductive compliant component (metal spring 72) is configured to bias the transducer assembly away from the PCA towards the opening in the housing (paragraph 26 states that “when the probe 22 is subjected to a force (e.g., a drop force) such that the shock absorbing member 38 is compressed between the connector support member 34 and the transducer axle 32 (e.g., the away from a base region 56 of the cut-out region or slot within the side wall 40)”, meaning that the metal spring 72 of the shock absorbing member 38 biases the transducer assembly away from the flexible PCB, in other words, away from the components which are part of the base region including the flexible PCB 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the ultrasound probe in Copending Application 15/541732 with a lens; and a backing subassembly coupled to a side of the transducer stack opposite the lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing the way Heinrich teaches to improve the durability of the probe components, and reliable operation of the ultrasound probe. See paragraph 3. 
15. An ultrasound imaging system comprising: 
an ultrasound probe comprising: 
a transducer assembly at a distal end of the probe, the transducer assembly comprising: 

a transducer stack coupled to the lens; and 


a printed circuit assembly (PCA) spaced from and coupled to the transducer assembly; 


a housing enclosing the PCA and at least a portion of the transducer assembly, wherein the housing defines an opening at the distal end of the probe to expose at least a portion of the lens through the opening; and


1. (Currently Amended) An ultrasound probe, comprising: 
a transducer assembly coupled to the distal portion of the elongate member, 

a transducer stack coupled to the upper surface of the transducer mount; 

a flexible circuit coupled to the transducer stack and wrapped under the first end of the transducer mount,

14. (Original) The ultrasound probe of claim 1, further comprising a protective shell configured to surround the bolster plate, printed circuit board, interposer, flexible circuit, transducer mount, and a portion of the transducer stack.





Copending Application 15/541732 fails to teach a lens; and a backing subassembly coupled to a side of the transducer stack opposite the lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing, an image processor configured to receive signals from the ultrasound probe and generate an image; and a display configured to display the image received from the image processor.
However, Heinrich teaches an ultrasound probe (ultrasound probe 20 of figs. 1-6), comprising: a transducer assembly (see figs. 4-6 for the depiction of rotations of the same scan head indicated in fig. 1 comprising the scanning end 22 including various components in chamber 104) at a distal end of the probe (figs. 4-6 and paragraph 17 show the scanning end 22 and the components at a distal end of the probe 20), the transducer assembly comprising:
a lens (lens 30 of fig. 1 and paragraph 17); 
a transducer stack (transducer array 28 of figs. 1-6 and paragraph 17) coupled to the lens (see fig. 1); and 
a backing subassembly (base portion 52 of fig. 1) coupled to a side of the transducer stack opposite the lens (see the location of the base portion 52 with respect to the lens 30 and the array 28 in fig. 1); 
a printed circuit assembly (PCA) (see flexible printed circuit board (PCB) 36 in figs. 2 and 4 and paragraph 39) spaced from and coupled to the transducer assembly (see figs. 2 and 4); 
a housing (scan head 24 includes a housing 100 as depicted in fig. 4) enclosing the PCA and at least a portion of the transducer assembly (paragraph 36),
wherein the housing (housing 100 of scan head 24 of figs. 1 and 4) defines an opening (see fig. 1 for the opening distal to the transducer 28 and filed by the lens) at the distal end of the probe to expose at least a portion of the lens through the opening (see fig. 1 for the indication of the scanning end 22 with respect to the lens location and the scan head 24); and 
a thermally conductive compliant component (see metal springs 72 which is part of the shock absorbing member 38 and thermally conductive because it is a metal) disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA (see fig. 4 for the location of the shock absorbing member 38 between the array 28 and the flexible PCB 36), 
wherein the thermally conductive compliant component (metal spring 72) is configured to bias the transducer assembly away from the PCA towards the opening in the housing (paragraph 26 states that “when the probe 22 is subjected to a force (e.g., a drop force) such that the shock absorbing member 38 is compressed between the connector support member 34 and the transducer axle 32 (e.g., the away from a base region 56 of the cut-out region or slot within the side wall 40)”, meaning that the metal spring 72 of the shock absorbing member 38 biases the transducer assembly away from the flexible PCB, in other words, away from the components which are part of the base region including the flexible PCB 36).
an image processor (signal processor 216 of fig. 7 and paragraph 42) configured to receive signals from the ultrasound probe and generate an image (paragraph 42); and 
a display (display 218 of fig. 7 and paragraph 42) configured to display the image received from the image processor (paragraph 42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the ultrasound probe in Copending Application 15/541732 with a lens; and a backing subassembly coupled to a side of the transducer stack opposite the lens; a thermally conductive compliant component disposed between the transducer assembly and the PCA and coupling the transducer assembly to the PCA, the thermally conductive compliant component configured to bias the transducer assembly away from the PCA towards a portion of the housing, an image processor configured to receive signals from the ultrasound probe and generate an image; and a display configured to display the image received from the image processor, the way Heinrich teaches to improve the durability of the probe components, and reliable operation of the ultrasound probe. See paragraph 3. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/            Primary Examiner, Art Unit 3793